Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 54, 56, 57, and 68, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,045,617 to Lehndorf. Lehndorf teaches a storage device for medical products. The storage device comprises a cabinet (100) with a drawer assembly (110). The drawer assembly includes a volume with a plurality of storage spaces (255). Each storage space receives a storage container (115). An actuation assembly includes an array of actuators (185). Each actuator independently secures or releases a respective storage container. A manual release mechanism (190 or 325) can be used to override the position of the actuators to release or secure the storage containers. The drawer assembly is removable from the cabinet and is secured to the cabinet via an electrically actuatable actuator (195). The manual release mechanism (325) is secured to the drawer assembly and includes a user interface (key) to rotate the lock (330). The rotation of the lock causes the rod (335) to slide vertically/longitudinal. 

Claim(s) 54, 56-63 and 68-74 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2015/196445 to Larkner. Larkner teaches a storage device (10) for medical products (par. 2) comprises a cabinet (12),a drawer assembly (20) positioned in the cabinet, the drawer assembly (par. 295) including a plurality of storage spaces (22), a plurality of storage containers (24), each storage container associated with one of the storage spaces (22; par.294), an actuation assembly (26) including an array of actuators (par. 7), each of the actuators of the array being associated with a respective storage container, each of the actuators being independently actuatable to secure or release the respective storage container with which the respective actuator is associated relative to the storage space (fig. 4A-4B, 6, 7), and a manual release mechanism actuatable by a user to override the actuation assembly and independently release the storage containers from the storage spaces (par 5. 13, 44, 70, 102, 151, 273, 302; figure 18). The actuators include electrically elements (Pr. 27, 28, 353). Sensors detect the position of the arm (par.302, 358; Fig. 18). The storage space includes an arm with a hook (fig.18; par. 328, 89, 101, 149, 358). The security device includes a key (par. 2-5, 26, 53, 79, 118, 134, 185, 207. 233, 301, 304, 316. 318, 322-324, 360-361; fig. 38).  The drawer assembly (20) be mounted on an oscillator (32) and is therefore considered removable (Larkner, Par 299). An electrical actuable actuator (80) closes the door (18) and therefore secures the drawer assembly. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 54, 56, and 68 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent 6,011,999 to Holmes alternatively in view of US Patent 7,806,488 to Hannan. 
Holmes teaches a storage device for medical products. The storage device comprises a cabinet (12) with a plurality of drawer assemblies (14). Each drawer assembly includes a volume with a tray defining plurality of pockets (38) that are aligned with lids (28) to form compartments (24). The lids are mounted to a cover (40) that closes the volume. An actuation assembly  includes an array of electric actuators (86) that secure or release the lids independently.  A manual release mechanism (110) overrides the actuation assembly and provides access to all the compartments/pockets. The manual release is secured to the drawer and uses a user interface (key) in the lock (112). Each drawer assembly has an electric actuator (130) to secure the respective drawer assembly the cabinet as best seen in figures 14 and 15.  
The pockets could be considered to be the plurality of storage spaces with the associated lids as the storage container that are released in a functional sense (accessible) or in the alterative the pockets are considered to be the storage spaces and therefore Holmes does not disclose a storage container in each storage space. Hannan teaches a drawer assembly having compartments closed by lids (130A). As best seen in figure 16, a storage container (140) is placed in the compartment and secured or released via the lid. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the device of Holmes by adding the storage containers to the pockets/compartments as taught by Hannan to prevent infection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 60 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,045,617 to Lehndorf. Lehndorf discloses every element as claimed and discussed above except a second drawer assembly. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the device of Lehndorf by adding a second volume for a second drawer assembly to provide more storage and since It has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04.

Claim(s) 62, 63, and 69-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,045,617 to Lehndorf in view of US Patent Publication 2015/196445 to Larkner. Lehndorf discloses every element as claimed and discussed above except the storage device illuminated a storage container. Larkner teaches a storage device (10) for medical products (par. 2) comprises a cabinet (12),a drawer assembly (20) positioned in the cabinet, the drawer assembly (par. 295) including a plurality of storage spaces (22), a plurality of storage containers (24), each storage container associated with one of the storage spaces (22; par.294), an actuation assembly (26) including an array of actuators (par. 7), each of the actuators of the array being associated with a respective storage container, each of the actuators being independently actuatable to secure or release the respective storage container with which the respective actuator is associated relative to the storage space (fig. 4A-4B, 6, 7), and a manual release mechanism actuatable by a user to override the actuation assembly and independently release the storage containers from the storage spaces (par 5. 13, 44, 70, 102, 151, 273, 302; figure 18). The actuators include electrically elements (Pr. 27, 28, 353). Sensors detect the position of the arm (par.302, 358; Fig. 18). The storage space includes an arm with a hook (fig.18; par. 328, 89, 101, 149, 358). The security device includes a key (par. 2-5, 26, 53, 79, 118, 134, 185, 207. 233, 301, 304, 316. 318, 322-324, 360-361; fig. 38).  The drawer assembly (20) be mounted on an oscillator (32) and is therefore considered removable (Larkner, Par 299). An electrical actuable actuator (80) closes the door (18) and therefore secures the drawer assembly. 
At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the device of Lehndorf by adding the environmental control system and inventory control system with sensors and lighting as taught by Larkner to help maintain the environment for the medical supplies

Allowable Subject Matter
Claims 64 and 67 are allowed.

Response to Arguments
Applicant's arguments filed 6/09/2022 have been fully considered but they are not persuasive. The applicant argues the rack (20) of Larkner is not removable of secured to the cabinet by an electrically actuable actuator. The examiner disagrees since the rack is movable by being located on an oscillator turntable. Since the item is a separate structure it considered to be capable of being removed. The rack is considered to be secured in the cabinet via the door which has an electronic lock/actuator. This office action is being made non-final due to the addition of the 102 rejections that have been added for subject matter that was previously presented. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637